DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/01/21 have been fully considered but they are moot in view of new grounds of rejection.
Applicant argues

    PNG
    media_image1.png
    103
    656
    media_image1.png
    Greyscale

Examiner’s response
Applicant does not claim the supported advantages, nor does the specification appear to disclose or contemplate any of these aspects or advantages.

Applicant argues

    PNG
    media_image2.png
    221
    643
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    76
    649
    media_image3.png
    Greyscale

Examiner’s response
The Examiner respectfully disagrees. While Yonesaka and Trimble are in two different fields of endeavor, they are both solving for the same problem thus they are analogous art. The problem is colorizing 3-D_points/voxels that do not have values. Trimble does not colorize the covered points but only leaves the gray scale intensity values. Yonesaka replaces achromatic voxels (covered points) with adjacent color values.

Even though the examiner disagrees, the examiner has provided additional rejections for applicant’s consideration.  For example, see Yea (2010/0239180, paragraph 127, “Many existing in-painting methods use image interpolation or hole-filling techniques, and fill up the remaining holes using adjacent pixels based on a geometrical distance.”)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites “23. (New) The method according to claim 22, wherein the colorizing value is determined by use of at least one of an intensity, a distance, and a signal-to-noise-ratio provided by the reflected part of the laser beam.” Claims 23 depends indirectly upon claim one which recites” to each covered point in the first transformed point cloud, assigning a colorizing value derived from colorizing values of neighboring points, wherein the colorizing value is determined by use of a distance or intensity of the covered point”. 
The examiner is unable to find support since limitation.  The use of two intensities or two distances. As a reminder dependent claim incorporates all limitations of the claims that it depends upon.
If applicant is attempting to broaden claim one by using broader language in a dependent claim this would also be improper under 112(d) “(e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 11, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites 
    PNG
    media_image4.png
    156
    667
    media_image4.png
    Greyscale

It is unclear what applicant is trying to claim.  After the words “claim 1”, should there be the words “further comprising the steps of”? If this is what applicant means, then each limitation to be invoked twice which would be a 112 first issue.
Is claim 21 dependent upon claim 1?  If so then we have a CRM dependent on a method which is indefinite.  A claim cannot have two statutory categories. Applicant should strike “the method according to claim 1” and replace with “comprising”.
It appears “the point cloud” and “the first camera coordinate system” lack antecedent basis.

Claim 1 recites “and to each covered point in the first transformed point cloud, assigning a colorizing value derived from colorizing values of neighboring points, wherein the colorizing value is determined by use of a distance or intensity of the covered point”. It is unclear what applicant means by “a distance of the covered point”. 
First, it is not clear if this limitation should be read as “a distance of the covered point or intensity of the covered point” or “1. a distance or 2. intensity of the covered point”

“In case no matching colour is available for a scan point, it may be coloured based on or by a colour from surrounding points. The colour may be estimated by use of the distance or the intensity of the 3D point in question as well as1 the adjacent colors. This process is called In-painting.”
“The 3D points and corresponding image pixels may be corrected by filling them based on adjacent colors. These colours may be selected based on properties of the reflected laser light (e.g. intensity, distance, and Signal-to-Noise- Ratio) from the corresponding 3D points.”
The language in the disclosure appears to treat them as alternatives, not used together as applicant is done in the claims. So, it is not clear if this claim is supported. Please explain how it is supported by the disclosure.
Additionally, the disclosure fails to disclose how this is done. So how does one select the color based on adjacent colors and one of intensity or distance?
Claims 20 and 21 are rejected under similar grounds as claim one above.
Claims 11, 22 to 23 are rejected as dependent on a rejected base claim and failing to cure the deficiencies of said base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20-21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Trimble TX6/TX8 3-D Laser Scanner with Trimble’s Realworks software, whose implementation details is shown in https://upgsolutions.com/docs/WP_Inside%20Trimble%20TX6.pdf, “Inside Trimble TX6 and TX8 Color Acquisition”, hereafter referred to as Trimble.
EXAMINER NOTES : 
According to the News Release dated 10/11/2016 (https://www.trimble.com/news/release.aspx?id=101116a), “The Trimble TX8 and TX6 laser scanning solutions are now available through Trimble's Distribution Channels. For more information, visit:  www.Trimble.com/3Dscanning.”.  Thus it meets the “on sale or otherwise available to the public before the effective filing date”.
This is corroborated from the Geospatial World News Article (“The Trimble TX6 is a cost effective 3D scanning solution”) dated 11/04/2016 (https://www.geospatialworld.net/videos/trimble-tx6-cost-effective-3d-scanning-solution/) and a customer testimonial (https://www.youtube.com/watch?v=nKekVXxpBzA) dated 01/24/2017.   The user manual for the TX6/TX8 is also dated October 2016. 
Additionally, Realworks 10.2  (https://mytrimbleprotected.com/knowledge/docushare/retrieve?handle=File-827663) was printed on 10/11/2016, which gives support for the TX6/TX8, according to the release Notes (10/11/2016, https://trl.trimble.com/docushare/dsweb/Get/Document-827447/Trimble_RealWorks_10.2_RELEASE-NOTES_ENG_20161011.pdf)
Regarding claim 1, Trimble discloses a method for colourising a three-dimensional point cloud, the method comprising: 
(Trimble, pg. 1, “With the release of the new Trimble TX6 and TX8, Trimble introduced a new integrated HDR camera to efficiently capture color images to colorize scans. The camera provides the fastest image capture available, in line with the scanning performance of the Trimble TX6 and TX8 to maintain the highest level of productivity possible. The Trimble TX scanners are the fastest, most productive 3D laser scanners on the market and the camera enables users to colorize scans with minimal impact on productivity.”; pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.”) 
with a first camera comprised by the surveying instrument, capturing a first image of the setting, wherein each pixel value of the first image is assigned to coordinates within a first camera coordinate system, which is provided with respect to a first projection center defining a perspective of the first camera onto the setting, (Trimble, pg. 1, “With the release of the new Trimble TX6 and TX8, Trimble introduced a new integrated HDR camera to efficiently capture color images to colorize scans. The camera provides the fastest image capture available, in line with the scanning performance of the Trimble TX6 and TX8 to maintain the highest level of productivity possible. The Trimble TX scanners are the fastest, most productive 3D laser scanners on the market and the camera enables users to colorize scans with minimal impact on productivity.”; pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.”)
wherein the first projection center has first parallax shift relative to the instrument center;  (Trimble, pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.”)

transforming the point cloud from the instrument coordinate system into the first camera coordinate system, resulting in a first transformed point cloud, (Trimble, pg. 4, “When color acquisition is enabled, a TCF image file is created and linked to each associated TZF scan file. These files are processed automatically with the Trimble RealWorks software to colorize the scans.  The workflow to process colorized and non‐colorized scans is exactly the same. RealWorks uses a patented image/scan matching algorithm to accurately colorize the scan point cloud with no user interaction. There is also no possibility of the camera losing calibration because there are no calibration requirements.”2)
within the first transformed point cloud, discriminating between uncovered points, which are openly visible from the perspective of the first projection center, and covered points, which are non-visible from the perspective of the first projection center due to the first parallax shift, to each uncovered point in the first transformed point cloud, assigning a pixel value, which has corresponding coordinates in the first camera coordinate system and to each covered point in the first transformed point cloud, assigning a colorizing value derived from colorizing values of neighboring points, wherein the colorizing value is determined by use of a distance or intensity of the covered point  (Trimble, pg. 6  “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly. This can result in some points being scanned, but not captured by the camera.   Scanned points that do not have associated imagery will display in grey scale intensity. The parallax effect is most noticeable when viewing single scans in Trimble Scan Explorer and is less apparent when viewing a colorized point cloud of multiple scans in RealWorks.”, where scanned points that do not have associated imagery and display in grayscale are covered points and points that are colorized are uncovered points; if the examiner treats this limitation as disclosed in the specification(i.e. alternatives not used together) the gray scale values are intensity values, thus the limitation is met)
	Claims 20-21 are rejected under similar grounds as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 11, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimble in view of   Yonesaka (PGPub 2018/0108176).
Regarding claim 1, Trimble discloses a method for colourising a three-dimensional point cloud, the method comprising: 
with a surveying instrument, surveying a point cloud of a setting, wherein each point of said point cloud is characterised by coordinates within an instrument coordinate system, which has an instrument center as an origin, the instrument center being defined by a crossing point of an azimuth axis and the elevation axis of the surveying instrument; (Trimble, pg. 1, “With the release of the new Trimble TX6 and TX8, Trimble introduced a new integrated HDR camera to efficiently capture color images to colorize scans. The camera provides the fastest image capture available, in line with the scanning performance of the Trimble TX6 and TX8 to maintain the highest level of productivity possible. The Trimble TX scanners are the fastest, most productive 3D laser scanners on the market and the camera enables users to colorize scans with minimal impact on productivity.”; pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.”) 
with a first camera comprised by the surveying instrument, capturing a first image of the setting, wherein each pixel value of the first image is assigned to coordinates within a first camera coordinate system, which is provided with respect to a first projection center defining a perspective of the first camera onto the setting, (Trimble, pg. 1, “With the release of the new Trimble TX6 and TX8, Trimble introduced a new integrated HDR camera to efficiently capture color images to colorize scans. The camera provides the fastest image capture available, in line with the scanning performance of the Trimble TX6 and TX8 to maintain the highest level of productivity possible. The Trimble TX scanners are the fastest, most productive 3D laser scanners on the market and the camera enables users to colorize scans with minimal impact on productivity.”; pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.”)
wherein the first projection center has first parallax shift relative to the instrument center;  (Trimble, pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.”)
with a computer: 
transforming the point cloud from the instrument coordinate system into the first camera coordinate system, resulting in a first transformed point cloud, (Trimble, pg. 4, “When color acquisition is enabled, a TCF image file is created and linked to each associated TZF scan file. These files are processed automatically with the Trimble RealWorks software to colorize the scans.  The workflow to process colorized and non‐colorized scans is exactly the same. RealWorks uses a patented image/scan matching algorithm to accurately colorize the scan point cloud with no user interaction. There is also no possibility of the camera losing calibration because there are no calibration requirements.”3)
within the first transformed point cloud, discriminating between uncovered points, which are openly visible from the perspective of the first projection center, and covered points, which are non-visible from the perspective of the first projection center due to the first parallax shift, to each uncovered point in the first transformed point cloud, assigning a pixel value, which has corresponding coordinates in the first camera coordinate system and to each covered point in the first transformed point cloud, assigning a colorizing value derived from colorizing values of neighboring points, wherein the colorizing value is determined by use of a distance or intensity of the covered point  (Trimble, pg. 6  “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly. This can result in some points being scanned, but not captured by the camera.   Scanned points that do not have associated imagery will display in grey scale intensity. The parallax effect is most noticeable when viewing single scans in Trimble Scan Explorer and is less apparent when viewing a colorized point cloud of multiple scans in RealWorks.”, where scanned points that do not have associated imagery and display in grayscale are covered points and points that are colorized are uncovered points)
But does not expressly disclose “and to each covered point in the first transformed point cloud, assigning a colorizing value derived from colorizing values of neighboring points, wherein the colorizing value is determined by use of a distance or intensity of the covered point”
to each covered point in the first transformed point cloud, assigning a colorizing value derived from colorizing values of neighboring points, wherein the colorizing value is determined by use of a distance or intensity of the covered point” (Yonesaka, [0098] If the selected voxel is achromatic, the CPU 101 determines whether a voxel adjacent to the selected voxel in a layer adjacent to the selected layer is other than an achromatic voxel, namely, a color voxel (S304).  If the adjacent voxel is a color voxel, the CPU 101 changes the achromatic voxel to the color of that adjacent voxel (S305).”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the color of an adjacent voxel/point for any voxel/point which did not have a color in Trimble’s point cloud as shown by Yonesaka.
The suggestion/motivation for doing so would have been to remove the artifact caused by points in the point cloud not having a color value.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Trimble with Yonesaka to obtain the invention as specified in claim 1.

Regarding claim 2, Trimble in view of Yonesaka discloses a method according to claim 1, comprising: 	
Yonesaka discloses “with the computer: 
to each covered point of the first transformed point cloud, assigning a substitute pixel value, which is determined based on a pixel value assigned to a point adjacent to the covered point of the first (Yonesaka, [0098] If the selected voxel is achromatic, the CPU 101 determines whether a voxel adjacent to the selected voxel in a layer adjacent to the selected layer is other than an achromatic voxel, namely, a color voxel (S304).  If the adjacent voxel is a color voxel, the CPU 101 changes the achromatic voxel to the color of that adjacent voxel (S305).”)

Regarding claim 11, Trimble with Yonesaka discloses a method according to claim 2, wherein at least one of the uncovered points and the covered points are detected based on a detection algorithm using one of 3D point projection, plane detection, feature detection and object detection. (Trimble, pg. 4, “Automatic Scan Colorization When color acquisition is enabled, a TCF image file is created and linked to each associated TZF scan file. These files are processed automatically with the Trimble RealWorks software to colorize the scans.  The workflow to process colorized and non‐colorized scans is exactly the same. RealWorks uses a patented image/scan matching algorithm to accurately colorize the scan point cloud with no user interaction. There is also no possibility of the camera losing calibration because there are no calibration requirements.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 11, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimble in view of   Yea (PGPub 2010/0239180).
claim 1, Trimble discloses a method for colourising a three-dimensional point cloud, the method comprising: 
with a surveying instrument, surveying a point cloud of a setting, wherein each point of said point cloud is characterised by coordinates within an instrument coordinate system, which has an instrument center as an origin, the instrument center being defined by a crossing point of an azimuth axis and the elevation axis of the surveying instrument; (Trimble, pg. 1, “With the release of the new Trimble TX6 and TX8, Trimble introduced a new integrated HDR camera to efficiently capture color images to colorize scans. The camera provides the fastest image capture available, in line with the scanning performance of the Trimble TX6 and TX8 to maintain the highest level of productivity possible. The Trimble TX scanners are the fastest, most productive 3D laser scanners on the market and the camera enables users to colorize scans with minimal impact on productivity.”; pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.”) 
with a first camera comprised by the surveying instrument, capturing a first image of the setting, wherein each pixel value of the first image is assigned to coordinates within a first camera coordinate system, which is provided with respect to a first projection center defining a perspective of the first camera onto the setting, (Trimble, pg. 1, “With the release of the new Trimble TX6 and TX8, Trimble introduced a new integrated HDR camera to efficiently capture color images to colorize scans. The camera provides the fastest image capture available, in line with the scanning performance of the Trimble TX6 and TX8 to maintain the highest level of productivity possible. The Trimble TX scanners are the fastest, most productive 3D laser scanners on the market and the camera enables users to colorize scans with minimal impact on productivity.”; pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.”)
(Trimble, pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.”)
with a computer: 
transforming the point cloud from the instrument coordinate system into the first camera coordinate system, resulting in a first transformed point cloud, (Trimble, pg. 4, “When color acquisition is enabled, a TCF image file is created and linked to each associated TZF scan file. These files are processed automatically with the Trimble RealWorks software to colorize the scans.  The workflow to process colorized and non‐colorized scans is exactly the same. RealWorks uses a patented image/scan matching algorithm to accurately colorize the scan point cloud with no user interaction. There is also no possibility of the camera losing calibration because there are no calibration requirements.”4)
within the first transformed point cloud, discriminating between uncovered points, which are openly visible from the perspective of the first projection center, and covered points, which are non-visible from the perspective of the first projection center due to the first parallax shift, to each uncovered point in the first transformed point cloud, assigning a pixel value, which has corresponding coordinates in the first camera coordinate system and to each covered point in the first transformed point cloud, assigning a colorizing value derived from colorizing values of neighboring points, wherein the colorizing value is determined by use of a distance or intensity of the covered point  (Trimble, pg. 6  “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly. This can result in some points being scanned, but not captured by the camera.   Scanned points that do not have associated imagery will display in grey scale intensity. The parallax effect is most noticeable when viewing single scans in Trimble Scan Explorer and is less apparent when viewing a colorized point cloud of multiple scans in RealWorks.”, where scanned points that do not have associated imagery and display in grayscale are covered points and points that are colorized are uncovered points)
But does not expressly disclose “and to each covered point in the first transformed point cloud, assigning a colorizing value derived from colorizing values of neighboring points, wherein the colorizing value is determined by use of a distance or intensity of the covered point”
Yea discloses “and to each covered point in the first transformed point cloud, assigning a colorizing value derived from colorizing values of neighboring points, wherein the colorizing value is determined by use of a distance or intensity of the covered point” (Yea, “[0127] Many existing in-painting methods use image interpolation or hole-filling techniques, and fill up the remaining holes using adjacent pixels based on a geometrical distance.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the color of an adjacent voxel/point for any voxel/point which did not have a color in Trimble’s point cloud as shown by Yea.
The suggestion/motivation for doing so would have been to remove the artifact caused by points in the point cloud not having a color value.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Trimble with Yea to obtain the invention as specified in claim 1.

Regarding claim 2, Trimble in view of Yea discloses a method according to claim 1, comprising: 	
Yonesaka discloses “with the computer: 
to each covered point of the first transformed point cloud, assigning a substitute pixel value, which is determined based on a pixel value assigned to a point adjacent to the covered point of the first transformed point cloud” (Yea, “[0127] Many existing in-painting methods use image interpolation or hole-filling techniques, and fill up the remaining holes using adjacent pixels based on a geometrical distance.”)

Regarding claim 11, Trimble with Yea discloses a method according to claim 2, wherein at least one of the uncovered points and the covered points are detected based on a detection algorithm using one of 3D point projection, plane detection, feature detection and object detection. (Trimble, pg. 4, “Automatic Scan Colorization When color acquisition is enabled, a TCF image file is created and linked to each associated TZF scan file. These files are processed automatically with the Trimble RealWorks software to colorize the scans.  The workflow to process colorized and non‐colorized scans is exactly the same. RealWorks uses a patented image/scan matching algorithm to accurately colorize the scan point cloud with no user interaction. There is also no possibility of the camera losing calibration because there are no calibration requirements.”)

Regarding claim 22, Trimble with Yea discloses 22. (New) The method according to claim 1, wherein the point cloud is surveyed by means of a laser beam and the colorizing value is determined based on a property derived from a reflected part of the laser beam.  (Trimble, pg. 1, “With the release of the new Trimble TX6 and TX8, Trimble introduced a new integrated HDR camera to efficiently capture color images to colorize scans. The camera provides the fastest image capture available, in line with the scanning performance of the Trimble TX6 and TX8 to maintain the highest level of productivity possible. The Trimble TX scanners are the fastest, most productive 3D laser scanners on the market and the camera enables users to colorize scans with minimal impact on productivity.”; pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.” Where in YEA the colorization is based on interpolation which is based upon the laser beam)

Regarding claim 23, Trimble with Yea discloses 23. (New) The method according to claim 22, wherein the colorizing value is determined by use of at least one of an intensity, a distance, and a signal-to-noise-ratio provided by the reflected part of the laser beam.  (Trimble, pg. 1, “With the release of the new Trimble TX6 and TX8, Trimble introduced a new integrated HDR camera to efficiently capture color images to colorize scans. The camera provides the fastest image capture available, in line with the scanning performance of the Trimble TX6 and TX8 to maintain the highest level of productivity possible. The Trimble TX scanners are the fastest, most productive 3D laser scanners on the market and the camera enables users to colorize scans with minimal impact on productivity.”; pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.” Where in YEA the colorization is based on interpolation which is based upon the laser beam. In other words, the uncovered pixels are determined using an intensity or distance value. The covered pixels are determined using the uncovered pixels.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 in addition; too.
        2 See for example Trimble PGPub 2018/0262737, Abstract, “A method of colorizing a 3D point cloud includes receiving the 3D point cloud, receiving a 2D color image acquired by a camera, creating a 2D intensity 
        image of the 3D point cloud based on intrinsic and extrinsic parameters of the camera, generating a set of refined camera parameters by matching the 2D intensity image and the 2D color image, creating a depth buffer for the 3D 
        point cloud using the set of refined camera parameters, determining a foreground depth for each respective pixel of the depth buffer, and coloring the point cloud by, for each respective point of the 3D point cloud: upon determining that the respective point is in the foreground, assigning a color of a corresponding pixel in the 2D color image to the respective point; and upon determining that the respective point is not in the foreground, not assigning any color to the respective point.” 
        3 See for example Trimble PGPub 2018/0262737, Abstract, “A method of colorizing a 3D point cloud includes receiving the 3D point cloud, receiving a 2D color image acquired by a camera, creating a 2D intensity 
        image of the 3D point cloud based on intrinsic and extrinsic parameters of the camera, generating a set of refined camera parameters by matching the 2D intensity image and the 2D color image, creating a depth buffer for the 3D 
        point cloud using the set of refined camera parameters, determining a foreground depth for each respective pixel of the depth buffer, and coloring the point cloud by, for each respective point of the 3D point cloud: upon determining that the respective point is in the foreground, assigning a color of a corresponding pixel in the 2D color image to the respective point; and upon determining that the respective point is not in the foreground, not assigning any color to the respective point.” 
        4 See for example Trimble PGPub 2018/0262737, Abstract, “A method of colorizing a 3D point cloud includes receiving the 3D point cloud, receiving a 2D color image acquired by a camera, creating a 2D intensity 
        image of the 3D point cloud based on intrinsic and extrinsic parameters of the camera, generating a set of refined camera parameters by matching the 2D intensity image and the 2D color image, creating a depth buffer for the 3D 
        point cloud using the set of refined camera parameters, determining a foreground depth for each respective pixel of the depth buffer, and coloring the point cloud by, for each respective point of the 3D point cloud: upon determining that the respective point is in the foreground, assigning a color of a corresponding pixel in the 2D color image to the respective point; and upon determining that the respective point is not in the foreground, not assigning any color to the respective point.”